Citation Nr: 0839296	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  03-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for pot operative 
residuals of right knee traumatic arthritis.

2.  Entitlement to service connection for left knee arthritis 
as secondary to service-connected right knee traumatic 
arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Tiger Team Special Processing Unit in 
Cleveland, Ohio.  Thereafter, jurisdiction of the case was 
transferred to the VA Regional Office (RO) in Oakland, 
California.

In July 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO in Oakland, California.  
A transcript of that hearing is of record.

The Board notes a June 2006 RO decision determined the 
veteran's Social Security benefits constituted countable 
income for purposes of eligibility for VA pension benefits, 
and he appealed the decision.  A statement of the case was 
issued in September 2006.  The claims file contains no record 
of the statement of the case having been returned to VA by 
the U.S. Postal Service as undeliverable.  Neither is there 
any record of the veteran having submitted a substantive 
appeal in response to the it.  Thus, that issue is not before 
the Board and will not be discussed in the decision below.  
See 38 C.F.R. § 20.200 (2008).
 
In a December 2007 decision, the Board reopened the veteran's 
claims, see 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001), and remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development and a de novo review and decision on 
the merits.  The AMC/RO completed the additional development 
as directed, denied the claims on the merits, and returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that post operative residuals of a right knee disorder, 
including arthritis, are not related to an in-service disease 
or injury.

2.  The preponderance of the probative evidence indicates 
that a left knee disorder, including arthritis is not related 
to an in-service disease or injury, or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Post operative residuals of a right knee disorder, 
including arthritis, were not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) 
(2007).

2.  A left knee disorder, including arthritis, was not 
incurred in or aggravated by active service, left knee 
arthritis may not be presumed to have been incurred in or 
aggravated by active service, and a left knee disorder is not 
proximately due to, the result of, or aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In January 2008, pursuant 
to the Board's remand, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain, and how disability ratings and effective dates are 
assigned in the event service connection is granted.  It is 
evident from the veteran's testimony that he has actual 
knowledge of what is necessary for service connection to be 
awarded. 

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, following issuance of 
the January 2008 letter, the claims were readjudicated on a 
de novo basis, as shown in the July 2008 supplemental 
statement of the case.  Thus, any timing-of-notice error was 
fully cured and rendered harmless.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  Further, as noted, the veteran was provided 
the opportunity to present pertinent evidence and testimony 
and fully participate in the proceedings.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.   In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication, or would otherwise preclude 
the Board from addressing the merits of the claims.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

General Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

Right knee.  The Board remanded the appeal for a VA 
examination and a nexus opinion.  The February 2008 fee-basis 
examination report notes that the veteran told the examiner 
he injured his right knee in service while playing basketball 
in June 1975.  Following his examination of the veteran, the 
examiner noted that if, in fact, the veteran injured his 
right knee during his active service, then it was as likely 
as not that his current disorder is causally connected to 
that event.  But the examiner's review of the claims file 
revealed the veteran was discharged in October 1974, which 
meant it was less likely than so that there was a causal 
linkage.  The examiner concluded his observations by noting 
that any additional evidence the veteran was still in active 
service in 1975 should be provided to him.  The preponderance 
of the probative evidence supports the fee-basis examiner's 
opinion.

The veteran asserts he initially injured his right knee 
playing basketball in service.  At the hearing, he placed the 
date of his injury as June 1974 and-initially, he did seek 
treatment.  After listening to his fellow troops, however, he 
decided not to seek further treatment so as not to delay his 
discharge from active service.  Transcript, pp. 19-20.

Service treatment records of February 1973 note the veteran's 
presentation with complaints of back and knee pain.  
Examination revealed no knee instability, and a good range of 
motion.  The diagnosis was mild lumbosacral and knee strain.  
An Ace bandage was prescribed for the left knee.  (Emphasis 
added).  

In September 1973, he told a corpsman that he had fallen on 
his leg while playing basketball, and had pain around his 
knee.  He denied a prior knee injury.  The treating physician 
noted the veteran sustained a valgus strain to the left knee 
the prior day and swelling ensued.  (Emphasis added).  He 
diagnosed rule-out internal derangement of the left knee.  
The examiner noted the veteran was to depart the next day for 
leave in New York, he was to return for revaluation upon his 
return, and he was to keep the knee wrapped in the interim.

There are no further entries in the service treatment records 
related to the veteran's knees.  Musculoskeletal entries of 
1974 all relate to a service-connected left thumb fracture.  
The July 1974 Report Of Medical Examination For Separation 
notes the lower extremities were assessed as normal.  The 
veteran asserts that his lower extremities were not in fact 
examined at the July 1974 examination, see Transcript at p. 
21, but in light of the presumption of regularity governing 
the acts of public officers, the Board assigns greater weight 
to the contemporaneously prepared examination report which 
states that the lower extremities were normal.  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

The veteran asserts he first sought VA treatment in Buffalo, 
NY, near the end of 1974.  He told the treating examiner he 
did not desire to have surgery until after the New Year, and 
he believed right knee surgery was performed in February 
1975.  Transcript, pp. 22-23.  As with his report to the fee-
basis examiner, the veteran's recall of dates is incorrect.

VA outpatient records note his earliest presentation as 
February 1975.  A right knee x-ray showed no evidence of 
fracture or dislocation.  There was a small round decreased 
density in the cortex of the distal femur, which the 
radiologist opined probably represented a non-specific cystic 
lesion.  No other abnormality was noted.  An orthopedic 
consult was requested.  The March 1975 orthopedic consult 
notes the veteran reported hurting his right knee playing 
basketball a "couple of month ago."  Examination revealed 
full range of motion, no instability or tenderness, but a 
small amount of fluid.  The examiner diagnosed traumatic 
synovitis.

"A couple of months" earlier would have placed the injury 
near the end of 1974 at the earliest-after the veteran's 
discharge from active service.  He eventually underwent a 
right knee menisectomy in January 1976 at a VA medical 
facility.  VA records associated with the surgery note the 
veteran gave inconsistent histories of his right knee 
disorder.  One pre-operative record notes the veteran claimed 
that his knee was injured 11/2 years earlier when he fell from 
a stationary airplane and landed on his right knee.  The 
disorder reportedly was aggravated the next day playing 
basketball.  The January 1976 operation report notes a 11/2-
year history of symptoms after an injury playing basketball.

Of first concern, the Board finds the preponderance of the 
evidence is against service connection for arthritis on a 
presumptive basis.  As noted earlier, the February 1975 x-
ray, while within one year of the veteran's separation from 
active service, was not read as having shown any arthritic 
changes, and neither did the orthopedist diagnose arthritis.  
Rather, the earliest x-ray evidence of right knee arthritis 
dates from August 1994.  Thus, there is no basis for 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(a).

The totality of the evidence convinces the Board the 
veteran's recall is inaccurate and unreliable.  While he has 
consistently reported a history of injuring his right knee 
playing basketball, the dates he recalls are refuted by his 
medical records.  If he in fact injured his knee playing 
basketball in service, it would have been in 1973-not 1974 
as he asserts.  Notably, his service treatment records show 
the injury to have been to his left knee.  The Board notes 
the veteran's initial assertion that, when he sought initial 
in-service treatment, his left knee was examined instead of 
his right, see Transcript, p. 11, but the contemporaneously 
prepared medical records documenting a left knee disorder 
lead the Board to reject the veteran's current recall of his 
medical history.  Ashley; Mindenhall.

First, at that point in the testimony the undersigned was 
mistakenly addressing the left knee as the one injured 
playing basketball, instead of the right, when the veteran 
stated it was the right knee that was injured.  Id.  During 
the full extended testimony on the right knee, however, the 
veteran made no assertion that the left knee was mistakenly 
examined when he initially sought treatment.  Second, the 
Board infers trained medical examiners know left from right.  
Further, it is highly unlikely such an error would have been 
repeated two days in a row-both by a corpsman and the 
treating physician, and without complaint from the veteran no 
less.

Other than an August 2007 VA report of Dr. Wu, none of the VA 
treatment records note an opinion or comment that the 
veteran's right knee disorder is causally linked to his 
active service.  Dr, Wu's report notes he is the veteran's 
treating VA physician, and he notes the history as reported 
by the veteran.  He opined the veteran's current pathology 
"could be related to his past injury when he was in the 
military."  Dr. Wu's report was the basis on which the 
veteran's claim was reopened, as all evidence is presumed 
credible when determining if new and material evidence has 
been received.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  Once the claim is reopened, however, all evidence is 
to be tested for weight and credibility.  Id.

The Board must assess the credibility and probative value of 
evidence, and, provided it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Although the Board is not free to ignore the opinion 
of a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

A medical opinion should not be rejected solely on the 
rationale that it was based on history given by the claimant 
without first testing credibility of the history on which it 
was based.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179  
(2005).  Here, however, the Board discussed and found above 
that the veteran's recall is not reliable.  Second, Dr. Wu's 
opinion appears to have been based solely on the veteran's 
reported history.  There is no evidence he reviewed all of 
the records related to the right knee.  This factor in and 
of itself diminishes the probative value of that medical 
opinion.  This factor in and of itself diminishes the 
probative value of his opinion.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997). Finally, Dr. Wu's opinion is 
speculative, in that he opined the veteran's right knee 
disorder "could be" related to his active service, which is 
essentially synonymous with "may be."  Such language does 
not rise to the level of probable.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinions expressed in terms 
of "may" also implies "may" or "may not"' and are 
speculative).  In sum, while there is evidence of a currently 
diagnosed right knee disorder, there is insufficient medical 
evidence of a causal linkage with active service.

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim on a direct basis as well.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Left knee.  The legal requirements for service connection set 
forth above are incorporated here by reference.  Although 
there is evidence of in-service treatment of the left knee, 
the veteran denied an in-service injury to his left knee or 
any in-service left knee problems.  Transcript, pp. 13, 17.  
Further, service treatment records note no additional entries 
related to complaints, findings, or treatment of the left 
knee.  Thus, the probative evidence shows any in-service left 
knee complaints to have been an acute and transitory, and to 
have resolved without any chronic residuals.  Further, there 
is no evidence of compensably disabling left knee arthritis 
within one year of his separation from active duty.  As a 
result, the preponderance of the evidence is against the 
claim on both a presumptive and direct basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

The veteran clearly asserts that he bases his left knee claim 
on a secondary basis, that is, his currently diagnosed left 
knee arthritis is due to his having to over-compensate for 
his right knee.  Transcript, p. 12.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).
In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  The probative 
medical evidence of record shows the critical Element 2 is 
missing.

In light of the Board's finding on the right knee, there is 
no service-connected knee disability which may cause or 
chronically aggravate the left knee.  Further, while the fee-
basis examiner opined the left knee disorder was causally 
linked to the right knee, the factual basis for that opinion 
is questionable, as VA outpatient records note the veteran's 
report that his left knee symptoms ensued from his having 
been run over or pushed by police in October 2003.  This need 
not be pursued, however, in light of the absence of service 
connection being in effect for the right knee.

Thus, the preponderance of the evidence is against the left 
knee claim on a secondary basis as well.  38 C.F.R. § 3.310.  
The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for post operative 
residuals of a right knee disorder, to include arthritis, is 
denied.

Entitlement to service connection for left knee arthritis, 
secondary to a right knee disorder, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


